           Case 7:10-cv-01136-NSR-LMS Document 191 Filed 07/22/20 Page 1 of 1



                                                                                                     One Dag Hammarskjold
Jason L. Libou                                                                                        885 SECOND AVENUE
                                                                                                      NEW YORK NY 10017
212 909-9535   DIR TEL                       NEW YORK  LOS ANGELES  FLORENCE
                                                                                                       MAIN TEL    212 909-9500
jlibou@wmllp.com                                      WWW . WMLLP . COM                                FACSIMILE   212 371-0320




 July 22, 2020

 Via PACER/ECF


 The Honorable Nelson S. Román
 United States Courthouse
 300 Quarropas Street, Room 218
 White Plains, New York 10601


                            Re:        Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc. et al.
                                       Civil Action No.: 10-cv-1136
 Dear Judge Román:

         This law firm represents the plaintiff, Waterkeeper Alliance, Inc., in the above-captioned
 suit. Earlier today, defendant Salt e-filed a letter motion requesting an extension of time for him
 to surrender to the U.S. Marshals Service for his repeated, willful violations of this Court’s Orders.
 (ECF Doc. 190). Plaintiff respectfully requests an extension of time to respond to Salt’s letter
 motion until Friday, July 24, 2020.

                Thank you for the Court’s attention to this matter.


                                                                           Respectfully submitted,

                                                                           WACHTEL MISSRY LLP

                                                                           Jason L. Libou
                                                                           Jason L. Libou, Esq.




 092485-001/00245222-1
